         Case 8:17-cv-02942-PWG Document 97 Filed 07/17/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

CASA DE MARYLAND, et al.,                       *

       Plaintiffs,                              *

       v.                                       *          Civil No. PWG-17-2942

U.S. DEPARTMENT OF HOMELAND                         *
SECURITY, et al.,
                                                *
       Defendants.
                                              ******

                                            ORDER

       This case regarding the U.S. Department of Homeland Security’s rescission of the

Deferred Action for Childhood Arrivals (“DACA”) policy is on remand from the Fourth Circuit

Court of Appeals.     On March 12, 2018, Judge Titus granted in part and denied in part

Defendants’ motion to dismiss or, in the alternative, for summary judgment. Memorandum

Order, ECF No. 46, amended by ECF No. 49 (Mar. 15, 2018). On appeal, the Fourth Circuit

affirmed in part, reversed in part, vacated in part, dismissed in part, and remanded. Judgment,

ECF No. 83, published at Casa De Maryland v. U.S. Dep't of Homeland Sec., 924 F.3d 684 (4th

Cir. 2019).

       The Fourth Circuit held that “the Department’s decision to rescind DACA was arbitrary

and capricious and must be set aside.” Casa De Maryland v. U.S. Dep't of Homeland Sec., 924

F.3d at 705. Therefore, the Fourth Circuit “reverse[d] the district court’s ruling sustaining the

rescission of the policy as valid under 5 U.S.C. § 706(2)(A)” and “vacated [DACA’s rescission]

as arbitrary and capricious.”   Id. at 706.    Likewise, in separate challenges to the DACA

rescission, on June 18, 2020, the Supreme Court held that the rescission of DACA “was arbitrary

and capricious in violation of the APA.” Dep't of Homeland Sec. v. Regents of the Univ. of
         Case 8:17-cv-02942-PWG Document 97 Filed 07/17/20 Page 2 of 4



California, 140 S. Ct. 1891, 1915 (2020). The DACA rescission occurred on September 5, 2017.

See Casa De Maryland v. U.S. Dep't of Homeland Sec., 924 F.3d at 693–94. Therefore, the

Fourth Circuit explained that its Judgment vacating the DACA rescission “restores DACA to its

pre-September 5, 2017, status . . . .” Id. at 706.

       Plaintiffs also challenged the September 5, 2017 changes to DACA’s information-sharing

policy and requested an injunction based on equitable estoppel.          Judge Titus granted the

injunction, but the Fourth Circuit held that “Plaintiffs could not reasonably believe that the

information they provided as part of their DACA application would never be used for

immigration enforcement purposes” and “Plaintiffs’ equitable estoppel claim thus necessarily

fails.” Id. at 705–06. Accordingly, the Fourth Circuit “reverse[d] the district court’s ruling

finding Plaintiffs entitled to injunctive relief on equitable estoppel grounds, reverse[d] the grant

of summary judgment in Plaintiffs’ favor, and vacate[d] the injunction.”               Id. at 706.

Nonetheless, the Fourth Circuit explained that its decision “restor[ing] DACA to its pre-

September 5, 2017, status, render[ed] a nullity the information-sharing policies announced on

September 5.” Id. at 706.

       Finally, the Fourth Circuit dismissed Plaintiffs’ constitutional claims. The Fourth Circuit

“decline[d] to decide whether DACA’s rescission violates the Fifth Amendment’s due process

and equal protection guarantees under the ‘well established principle governing the prudent

exercise of this [c]ourt’s jurisdiction that normally the [c]ourt will not decide a constitutional

question if there is some other ground upon which to dispose of the case.’” Id. (quoting

Escambia Cty. v. McMillan, 466 U.S. 48, 51 (1984) (per curiam)) (alterations in original). The

Fourth Circuit “also decline[d] to decide whether Plaintiffs’ Fifth Amendment rights were

violated by the policies announced on September 5, 2017, regarding the sharing of personal




                                                     2
          Case 8:17-cv-02942-PWG Document 97 Filed 07/17/20 Page 3 of 4



information from DACA applicants” given that its decision “render[ed] a nullity the

information-sharing policies announced on September 5.” Id. Therefore, the Fourth Circuit

“vacate[d] the district court’s judgment on these issues and dismiss[ed] those claims.” Id. at

706–07.

       The Fourth Circuit remanded this case to this Court for further proceedings consistent

with its Judgment.     Id.   Based on the foregoing, all of the issues in this case have been

determined. Therefore, in accordance with the Judgment of the Fourth Circuit Court of Appeals,

ECF No. 83, and the Supreme Court’s decision in Dep't of Homeland Sec. v. Regents of the Univ.

of California, 140 S. Ct. 1891 (2020), it is this 17th day of July, 2020, by the United States

District Court for the District of Maryland, hereby ORDERED that:

       1.      The Court ADJUDGES AND DECLARES that the DACA rescission and actions
               taken by Defendants to rescind the DACA policy are arbitrary and capricious, in
               violation of 5 U.S.C. § 706(2)(A);1

       2.      The rescission of the DACA policy is VACATED, and the policy is restored to its
               pre-September 5, 2017 status;2

       3.      Defendants and their agents, servants, employees, attorneys, and all persons in
               active concert or participation with any of them, are ENJOINED from
               implementing or enforcing the DACA rescission and from taking any other action
               to rescind DACA that is not in compliance with applicable law;3

       4.      Plaintiff’s estoppel claim and request for an injunction as it pertains to DACA’s
               information-sharing policies are DENIED;4

1
  See Casa De Maryland v. U.S. Dep't of Homeland Sec., 924 F.3d at 705–06 (holding that the
DACA rescission was arbitrary and capricious under 5 U.S.C. § 706(2)(A)); Dep't of Homeland
Sec. v. Regents of the Univ. of California, 140 S. Ct. at 1913–15 (same).
2
  See Casa De Maryland v. U.S. Dep't of Homeland Sec., 924 F.3d at 693–94, 706 (“Our decision
2
  See Casa De Maryland v. U.S. Dep't of Homeland Sec., 924 F.3d at 693–94, 706 (“Our decision
today restores DACA to its pre-September 5, 2017, status . . . .”).
3
  See id. at 706 (“DACA’s rescission is vacated as arbitrary and capricious, and the matter is
remanded for further proceedings consistent with this opinion.”).
4
  See id. at 705–06 (“We reverse the district court’s ruling finding Plaintiffs entitled to injunctive
relief on equitable estoppel grounds, reverse the grant of summary judgment in Plaintiffs’ favor,
and vacate the injunction.”).

                                                  3
        Case 8:17-cv-02942-PWG Document 97 Filed 07/17/20 Page 4 of 4




       5.     Nonetheless, because this Order restores the DACA policy to its pre-September 5,
              2017 status, the information-sharing polices announced on September 5, 2017 are
              VOID;5

       6.     Under the doctrine of constitutional avoidance, and given that the information-
              sharing policies announced on September 5, 2017 are void, this Court does not
              address Plaintiffs’ constitutional claims and those claims are DISMISSED;6

       7.     The Clerk SHALL CLOSE this case.


                                           __/S/___________________
                                           Paul W. Grimm
                                           United States District Judge




5
  See id. at 706 (“Our decision today restores DACA to its pre-September 5, 2017, status,
rendering a nullity the information-sharing policies announced on September 5.”).
6
  See id. at 706–07 (“Because we find it unnecessary to decide Plaintiffs’ constitutional
challenges to DACA’s rescission and the related changes to the Department’s policies governing
use of information provided by DACA applicants, we vacate the district court’s judgment on
these issues and dismiss those claims.”).

                                              4
